DETAILED ACTION
1.	The present application 16/257,237, filed on 05/29/2020, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings received on 01/25/2019 are accepted by the Examiner.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 05/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
4	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 1-10 do not fall within at least one of the four categories of patent eligible subject matter.
	 In claims 1 and 10, a "control module" is being recited.  A computer module or program is referred to as software per se. The computer module or program is neither computer components nor statutory processes, as they are not “acts” being performed. Such claimed computer program product do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permitted computer program’s functionality to be realized. The descriptions of the program product are claiming a data structures per se.  The claim clearly falls into nonstatutory categories such as abstract ideas which constitute “descriptive material”.  ''Abstract ideas, Warmerdam, 33 F.3d at 1360, 31 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 2, 5-7, 9-12, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Persson et al. (US 2017/0316072 A1), hereinafter Persson and in view of Bao et al. (US Patent 10,437,504 B1), hereinafter Bao.
Referring to claims 1 and 11, Persson discloses a control module (See para. [0083] and Figure 3, a server in communication with or connected to a control or data access module) configured to control transferring data between a first shard location and a second shard location (See para. [0115]-para. [0119] and Figures 11 and 12, moving a data record or collection from a first source shard to a second destination shard), the control module comprising at least one processor (See para. [0073] and Figure 1, processor(s) 115 ) and at least one memory (See para [0073] and Figure 1, memories(s) 120 ) including a computer See para. [0080] and Figure 2, the application server comprise one or more units of memory to store computer programs, user behavior data, and a processor to run the program and process the user behavior data), cause the control module at least to:
	obtain a configuration mode indicator, the configuration mode indicator configured to identify a configuration mode phase […] (See para. [0004], para. [0005], para. [0013], obtain an indicator configured to identify determine a first phrase/ state or a second phrase/
 state); and control the transfer of data between the first shard location and the second shard location according to one of a series of control module behaviors based on the configuration mode phase (See para. [0030]-para. [0032], control the transfer process by transfer and delete at least one data collection from the first location when it is determined that the indicator is in the first state and delete from the second location any data of the at least one data collection that has been copied to the second location when it is determined that the indicator is in a second state and re-try the transfer process later) , wherein at least one store module is configured to operate according to one of a series of defined store module behaviors also based on the configuration mode phase (See para. [0026] –para. [0032], storing a location value of the at least one data collection in a location reference in dependence on the determination of whether the indicator is in the first state or the second state).
	Persson does not explicitly disclose identify a configuration mode phase from a series of phases.
	However, Bao discloses a configuration mode phrase from a series of phrases (See col 4, lines 35-60, the configured movement protocol can be in different numbers and types of phrases) and control the transfer of data between the first shard location and the second shard location (See col 4, lines 30-67, control data objects transferred between a fast tier and a capacity tier using a distributed multi-part data movement protocol)  according to one of a series of control module behaviors based on the configuration mode phase (See col 4, lines 30-67, col 5, lines 1-5, col 6, lines 6-67, phrase 1 has behavior such as obtain an upload identifier for the given data object, to communicate the upload identifier to other ones of the data movers and to identify each of the data mover modules, phrase 2 has behavior such as transfer a given data object, transfer its corresponding one of the different portions of the given data object in a plurality of distinct non-overlapping parts having a unique tag identifier, and to receive from each of the other data mover modules unique tag identifiers of respective ones of a plurality of distinct no overlapping parts of the corresponding one of the different portions transferred by that data mover module and etc.), wherein at least one store module is configured to operate according to one of a series of defined store module behaviors also based on the configuration mode phase (See col 6, lines 6-67, the data mover modules participate in the distributed multi-part data movement protocol which have different types of phrases and are configured to operate module behaviors in different modes, a first mode of operation in which a first subset of the data mover modules are utilized in transferring a data object of a particular size between the fast tier and the capacity tier, and are further configurable in one or more additional modes of operation in which respective different subsets of the data mover modules are utilized  in transferring the data object of the particular size between the fast tier and the capacity tier).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate Bao teachings in the Persson system. Skilled artisan would have been motivated include a configuration mode phase from a series of phases taught by Bao in the Persson system in order to provide significantly improved efficiency in transfer large files and other types of data object in a distributed storage system  (See col 1, lines 30-60). In addition, both of the references (Bao and Persson) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as migrating data objects from one location to another. This close relation between both of the references highly suggests an expectation of success.
	As to claims 2 and 12, Persson discloses caused to control the transfer of data between the first shard location and the second shard location according to one of a series of control module behaviors based on the configuration mode phase is further caused to control the transfer of data between the first shard location and the second shard location according to a first control module behavior associated with a first configuration mode phase (See para. [0030]-para. [0032], control the transfer process by transfer and delete at least one data collection from the first location when it is determined that the indicator is in the first state and delete from the second location any data of the at least one data collection that has been copied to the second location when it is determined that the indicator is in a second state and re-try the transfer process later) and caused to:
	copy identified data rows from the first shard location to the second shard location (See para. [0116], move the data collection from shard 1 to shard 2); delete the identified data rows from the first shard location (See para [0121], data records that are part of the data collection are deleted from the first shard), wherein the at least one store module is configured to control access of data according to a first store module behavior associated with the first configuration mode phase to use the second shard location when the data exists on the second shard location and use data from the first shard location otherwise (See para. [0096] , para. [0107] and para. [0145], a data access module queries one or more look-up tables in response to a request for data collection occurs,. For example, data for user x is accessed from the found shard database 1 and access data from shared database 1).
As to claims 5 and 15, Persson discloses obtain a configuration mode indicator is caused to perform at least one of: determine a configuration mode indicator; and receive a configuration mode indicator (See para. [0004], para. [0005], para. [0013], obtain an indicator configured to identify determine a first phrase/ state or a second phrase/ State).
	
Referring to claims 6 and 16, Persson discloses a store module (See para. [0083] and Figure 3, a server in communication with or connected to a control or data access module) configured to control accessing data from a database during transfer of data between a first shard location and a second shard location (See para. [0115]-para. [0119] and Figures 11 and 12, moving a data record or collection from a first source shard to a second destination shard), the store module comprising at least one processor (See para. [0073] and Figure 1, processor(s) 115) and at least one memory (See para [0073] and Figure 1, memories(s) 120) including a computer program code, the at least one memory and the computer program code configured to, with the at least one processor (See para. [0080] and Figure 2, the application server comprise one or more units of memory to store computer programs, user behavior data, and a processor to run the program and process the user behavior data), cause the store module at least to:
	obtain a configuration mode indicator, the configuration mode indicator configured to identify a configuration mode phase […] (See para. [0004], para. [0005], para. [0013], obtain an indicator configured to identify determine a first phrase/ state or a second phrase/
 state); and control the accessing of data according to one of a series of store module behaviors based on the configuration mode phase, such that the accessing of data is performed when a control module is configured to control the transfer of data between the first shard location and the second shard location according to one of a series of control module behaviors also based on the configuration mode phase (See para. [0030]-para. [0032] and para. [0107],  control the process of moving a data collection by transfer and delete at least one data collection from the first location when it is determined that the indicator is in the first state and delete from the second location any data of the at least one data collection that has been copied to the second location when it is determined that the indicator is in a second state and re-try the transfer process later, the access module is coordinating with the data transfer module to access the collection of data when the move flag is cleared).
Persson does not explicitly disclose identify a configuration mode phase from a series of phases.
	However, Bao discloses a configuration mode phrase from a series of phrases (See col 4, lines 35-60, the configured movement protocol can be in different numbers and types of phrases) and control the transfer of data between the first shard location and the second shard location (See col 4, lines 30-67, control data objects transferred between a fast tier and a capacity tier using a distributed multi-part data movement protocol)  according to one of a series of control module behaviors based on the configuration mode phase (See col 4, lines 30-67, col 5, lines 1-5, col 6, lines 6-67, phrase 1 has behavior such as obtain an upload identifier for the given data object, to communicate the upload identifier to other ones of the data movers and to identify each of the data mover modules, phrase 2 has behavior such as transfer a given data object, transfer its corresponding one of the different portions of the given data object in a plurality of distinct non-overlapping parts having a unique tag identifier, and to receive from each of the other data mover modules unique tag identifiers of respective ones of a plurality of distinct no overlapping parts of the corresponding one of the different portions transferred by that data mover module and etc., also See col 6, lines 6-67, the data mover modules participate in the distributed multi-part data movement protocol which have different types of phrases and are configured to operate module behaviors in different modes, a first mode of operation in which a first subset of the data mover modules are utilized in transferring a data object of a particular size between the fast tier and the capacity tier, and are further configurable in one or more additional modes of operation in which respective different subsets of the data mover modules are utilized  in transferring the data object of the particular size between the fast tier and the capacity tier).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate Bao teachings in the Persson system. Skilled artisan would have been motivated include a configuration mode phase from a series of phases taught by Bao in the Persson system in order to provide significantly improved efficiency in transfer large files and other types of data object in a distributed storage system  (See col 1, lines 30-60). In addition, both of the references (Bao and Persson) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as migrating data objects from one location to another. This close relation between both of the references highly suggests an expectation of success.
As to claims 7 and 17, Persson discloses caused to control the accessing of data according to one of a series of store module behaviors based on the configuration mode phase is further caused to:
	for a first store module behavior based on a first configuration phase, use the second shard location if and only if an identified data row exists for the data, otherwise use the first shard location (See para. [0121] and para. [0122], it is logged that the data collection has successfully moved from shard 1 to shard 2, also note para. [0096], para. [0107] and para. [0145], the data access module queries one or more look-up tables in response to a request for data collection occurs, for example, data for user x is accessed from the found shard database 2 and access data from shared database 2) […] use the second shard location and copy any identified data rows from the first shard location for the data where the second shard location identified rows are missing (See para. [0116] and para. [0118], copy the data records from shard 1 to shard 2 to ensure shard 2 contains an exact of data collection from the first shard);[…]use the second shard location and copy any identified data rows from the first shard location for the data where the second shard location identified rows are missing (See para. [0116] and para. [0118], copy the data records from shard 1 to shard 2 to ensure shard 2 contains an exact of data collection from the first shard);
wherein the control module is caused to control the transfer of data between the first shard location to the second shard location according to a first control module behavior to copy identified data rows from the first shard location to the second shard location and delete the identified data rows from the first shard location (See para. [0117]-para. [0121], transfer the data collection from shard 1 to shard 2, an update is made to the LUT to change the displayed location for the data collection to second shard for data access, all data records hat are part of data collection are deleted from the first shard when the data collection has been successfully moved to the destination shard).
	Persson dos not explicitly disclose a second configuration phrase succeeding a first configuration phrase, a third configuration phrase succeeding a third configuration phrase or a fourth phrase succeeding the third configuration phrase, use the second shard location.
	However, Bao discloses a second store module behavior based on a second configuration phrase succeeding the first configuration phrase, a third store module behavior based on a third configuration phrase succeeding the second configuration phrase and a fourth store module behavior based on fourth configuration phrase succeeding the third configuration phrase, use the second shard location (See col 4, lines 30-67, col 5, lines 1-5, col 6, lines 6-67, phrase 1 has behavior such as obtain an upload identifier for the given data object, to communicate the upload identifier to other ones of the data movers and to identify each of the data mover modules, phrase 2 has behavior such as transfer a given data object, transfer its corresponding one of the different portions of the given data object in a plurality of distinct non-overlapping parts having a unique tag identifier, and to receive from each of the other data mover modules unique tag identifiers of respective ones of a plurality of distinct no overlapping parts of the corresponding one of the different portions transferred by that data mover module, phrase 3 is transfer the given data object, the first one of the data mover modules is configured to complete the transfer of the given data to second storage or second capacity tier, the object store of the capacity tier are made accessible to the application via the name node, also note the distributed multi-part data movement protocol includes at least first, second , third phrases and different numbers and types of phrases can be used).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate Bao teachings in the Persson system. Skilled artisan would have been motivated include a configuration mode phase from a series of phases taught by Bao in the Persson system in order to provide significantly improved efficiency in transfer large files and other types of data object in a distributed storage system  (See col 1, lines 30-60). In addition, both of the references (Bao and Persson) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as migrating data objects from one location to another. This close relation between both of the references highly suggests an expectation of success.
As to claims 9 and 19, Persson discloses caused to obtain a configuration mode indicator, the configuration mode indicator configured to identify a configuration mode phase is further caused to:
	determine a configuration mode indicator (See para. [0004], para. [0005], para. [0013], obtain an indicator configured to identify determine a first phrase/ state or a second phrase/ State).
Persson does not explicitly disclose identify a configuration mode phase from a series of phases.
	However, Bao discloses a configuration mode phrase from a series of phrases (See col 4, lines 35-60, the configured movement protocol can be in different numbers and types of phrases) and receive a configuration mode indicator control module (See col 6, lines 6-67, the data mover modules participate in the distributed multi-part data movement protocol which have different types of phrases and are configured to operate module behaviors in different modes, a first mode of operation in which a first subset of the data mover modules are utilized in transferring a data object of a particular size between the fast tier and the capacity tier, and are further configurable in one or more additional modes of operation in which respective different subsets of the data mover modules are utilized  in transferring the data object of the particular size between the fast tier and the capacity tier).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate Bao teachings in the Persson system. Skilled artisan would have been motivated include a configuration mode phase from a series of phases taught by Bao in the Persson system in order to provide significantly improved efficiency in transfer large files and other types of data object in a distributed storage system  (See col 1, lines 30-60). In addition, both of the references (Bao and Persson) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as migrating data objects from one location to another. This close relation between both of the references highly suggests an expectation of success.
	As to claims 10 and 20, Persson discloses receive a task to be served by the store module, and wherein the store module is caused to control the accessing of data associated with the task until the task is completely served according to one of a series of store module behaviors based on the configuration mode phase identified by the indicator obtained when the task is received (See para. [0113] and Figure 10, receiving a data move request, the store module sets the move flag for lookup and access, the data access module wait for the move flag to be cleared for lookup and access).
6.	Claims 3, 4, 8, 13, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Persson. (US 2017/0316072 A1), hereinafter Persson and in view of Bao (US Patent 10,437,504 B1) and further in view of Holenstein et al. (US Patent 9804935 B1), hereinafter Holenstein.
	As to claims 3 and 13, Persson discloses caused to control the transfer of data between the first shard location and the second shard location according to one of a series of control module behaviors based on the configuration mode phase is further caused to control the transfer of data between the first shard location and the second shard location  (See para. [0030]-para. [0032], control the transfer process by transfer and delete at least one data collection from the first location when it is determined that the indicator is in the first state and delete from the second location any data of the at least one data collection that has been copied to the second location when it is determined that the indicator is in a second state and re-try the transfer process later) […]before the first configuration mode phase (See para. [0004] and para. [0006] and para. [0127], when the indicator is in the second state, the control module has a behavior that the location value for the data collection is not updated) and caused to:
	delete the identified data rows from the second location (See para. [0009], if it is determined that the indicator is in the second date, the control deletes data from the second location), wherein the at least one store module is configured to control access of data […] (See para. [0096] , para. [0107] and para. [0145], a data access module queries one or more look-up tables in response to a request for data collection occurs, for example, data for user x is accessed from the found shard database 1 and access data from shared database 1); use the first shard location for access to the database locations (See para. [0123] and para. [0123], it is logged that the collection did not moved successfully, the all data records that are part of the data collection are not deleted and can be accessed in the first shard location, the move needs to retry later).
	Persson does not explicitly disclose identify a configuration mode phase from a series of phase including a second control module behaviors associated with a second configuration mode phrase.
	However, Bao discloses a configuration mode phrase from a series of phrases (See col 4, lines 35-60, the configured movement protocol can be in different numbers and types of phrases) and control the transfer of data between the first shard location and the second shard location (See col 4, lines 30-67, control data objects transferred between a fast tier and a capacity tier using a distributed multi-part data movement protocol)  according to a second store module behavior associated with the second configuration mode phrase (See col 4, lines 30-67, col 5, lines 1-5, col 6, lines 6-67, phrase 1 has behavior such as obtain an upload identifier for the given data object, to communicate the upload identifier to other ones of the data movers and to identify each of the data mover modules, phrase 2 has behavior such as transfer a given data object, transfer its corresponding one of the different portions of the given data object in a plurality of distinct non-overlapping parts having a unique tag identifier, and to receive from each of the other data mover modules unique tag identifiers of respective ones of a plurality of distinct no overlapping parts of the corresponding one of the different portions transferred by that data mover module and etc., also see col 6, lines 6-67, the data mover modules participate in the distributed multi-part data movement protocol which have different types of phrases and are configured to operate module behaviors in different modes, a first mode of operation in which a first subset of the data mover modules are utilized in transferring a data object of a particular size between the fast tier and the capacity tier, and are further configurable in one or more additional modes of operation in which respective different subsets of the data mover modules are utilized  in transferring the data object of the particular size between the fast tier and the capacity tier).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate Bao teachings in the Persson system. Skilled artisan would have been motivated include a configuration mode phase from a series of phases taught by Bao in the Persson system in order to provide significantly improved efficiency in transfer large files and other types of data object in a distributed storage system  (See Bao, col 1, lines 30-60). In addition, both of the references (Bao and Persson) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as migrating data objects from one location to another. This close relation between both of the references highly suggests an expectation of success.
	Persson in view Bao does not disclose provide an indicator for indicating a delete access of identified data rows and not to delete identified data rows when the store module is configured to perform a delete access.
	Holenstein discloses provide an indicator for indicating a delete access of identified data rows and not to delete identified data rows when the store module is configured to perform a delete access (See Figure 13, indicating “disregard” or “ignore” deleting identified data rows during UNDO when the module is configured to perform delete row A ).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate Holenstein teachings in the Persson system. Skilled artisan would have been motivated provide an indicator for indicating a delete access of identified data rows and not to delete identified data rows when the store module is configured to perform a delete access, taught by Holenstein in the Persson/Bao system in order to preserve consistency of original transactions prior to a corrupting change (See Holenstein, col 15, lines 13-36). In addition, both of the references (Holenstein, Bao and Persson) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data replication. This close relation between both of the references highly suggests an expectation of success.

As to claims 4 and 14, Pearson discloses caused to control the transfer of data between the first shard location and the second shard location according to one of a series of control module behaviors based on the configuration mode phase is further caused to control the transfer of data between the first shard location and the second shard location (See para. [0030]-para. [0032], control the transfer process by transfer and delete at least one data collection from the first location when it is determined that the indicator is in the first state and delete from the second location any data of the at least one data collection that has been copied to the second location when it is determined that the indicator is in a second state and re-try the transfer process later) […] after the first configuration mode phase (See para. [0114]-para. [0117], a move flag is set, the data collection is in a process of being moved) and caused to:
	delete the identified data rows from the second location where the indicator indicates a delete access of identified rows (See para. [0118], delete the existed data records on the second shard), wherein the at least one store module is configured to control access of data according to a first store module behavior associated with the first configuration mode phase to: use the second shard location (See para. [0121] and para. [0122], it is logged that the data collection has successfully moved from shard 1 to shard 2, also note para. [0096] , para. [0107] and para. [0145], a data access module queries one or more look-up tables in response to a request for data collection occurs, for example, data for user x is accessed from the found shard database 2 and access data from shared database 2); and delete identified rows when the store module is configured to perform a delete access (See para. [0121] and para. [0122], all data records that are part of the collection are deleted from the first shard).
	Persson does not explicitly disclose identify a configuration mode phase from a series of phase including a third control module behaviors associated with a third configuration mode phrase.
	However, Bao discloses a configuration mode phrase from a series of phrases (See col 4, lines 35-60, the configured movement protocol can be in different numbers and types of phrases) and control the transfer of data between the first shard location and the second shard location (See col 4, lines 30-67, control data objects transferred between a fast tier and a capacity tier using a distributed multi-part data movement protocol)  according to a third store module behavior associated with the third configuration mode phrase (See col 4, lines 30-67, col 5, lines 1-5, col 6, lines 6-67, phrase 1 has behavior such as obtain an upload identifier for the given data object, to communicate the upload identifier to other ones of the data movers and to identify each of the data mover modules, phrase 2 has behavior such as transfer a given data object, transfer its corresponding one of the different portions of the given data object in a plurality of distinct non-overlapping parts having a unique tag identifier, and to receive from each of the other data mover modules unique tag identifiers of respective ones of a plurality of distinct no overlapping parts of the corresponding one of the different portions transferred by that data mover module and etc, also see col 6, lines 6-67, the data mover modules participate in the distributed multi-part data movement protocol which have different types of phrases and are configured to operate module behaviors in different modes, a first mode of operation in which a first subset of the data mover modules are utilized in transferring a data object of a particular size between the fast tier and the capacity tier, and are further configurable in one or more additional modes of operation in which respective different subsets of the data mover modules are utilized  in transferring the data object of the particular size between the fast tier and the capacity tier).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate Bao teachings in the Persson system. Skilled artisan would have been motivated include a configuration mode phase from a series of phases taught by Bao in the Persson system in order to provide significantly improved efficiency in transfer large files and other types of data object in a distributed storage system  (See Bao, col 1, lines 30-60). In addition, both of the references (Bao and Persson) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as migrating data objects from one location to another. This close relation between both of the references highly suggests an expectation of success.
	As to claims 8 and 18, Persson disclose caused to control the accessing of data according to one of a series of store module behaviors based on the configuration mode phase is further caused to: for a further, or zeroth, configuration mode phase proceeding the first configuration mode phase: use the first shard location (See para. [0096] , para. [0107] and para. [0145], a data access module queries one or more look-up tables in response to a request for data collection occurs,. For example, data for user x is accessed from the found shard database 1 and access data from shared database 1);
when the store module is caused to perform a delete access […] wherein the control module is caused to control the transfer of data between the first shard location to the second shard location according to a control module behavior based on the further, or zeroth, configuration mode phase to delete the identified data rows from the second location (See para. [0123], deleting the data collection from the second shard since some records for the data collection did manage to be copied over to the second shard) […] use the second shard location (See para. [0096], para. [0107] and para. [0145], a data access module queries one or more look-up tables in response to a request for data collection occurs,. For example, data for user x is accessed from the found shard database 2 and access data from shared database 2); and when the store module is caused to perform a delete access allow deletion of the identified rows (See para. [0121], data records that are part of the collection are deleted from the first shard) […]; use the second shard location See para. [0096], para. [0107] and para. [0145], a data access module queries one or more look-up tables in response to a request for data collection occurs,. For example, data for user x is accessed from the found shard database 2 and access data from shared database 2); and when the store module is caused to perform a delete access allow deletion of identified rows to control the transfer of data between the first shard location to the second shard location according to a control module behavior [..] delete the identified rows […](See para. [0121], data records that are part of the collection are deleted from the first shard).
	
Persson dos not explicitly disclose a fifth configuration phrase succeeding a fourth phrase, a fifth configuration phrase succeeding a fourth configuration phrase or a sixth fourth phrase succeeding the fifth configuration phrase, use the second shard location.
	However, Bao discloses a second store module behavior based on a second configuration phrase succeeding the first configuration phrase, a third store module behavior based on a third configuration phrase succeeding the second configuration phrase and a fourth store module behavior based on fourth configuration phrase succeeding the third configuration phrase, use the second shard location (See col 4, lines 30-67, col 5, lines 1-5, col 6, lines 6-67, the distributed multi-part data movement protocol includes at least first, second , third phrases and different numbers and types of phrases can be used).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate Bao teachings in the Persson system. Skilled artisan would have been motivated include a configuration mode phase from a series of phases taught by Bao in the Persson system in order to provide significantly improved efficiency in transfer large files and other types of data object in a distributed storage system  (See col 1, lines 30-60). In addition, both of the references (Bao and Persson) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as migrating data objects from one location to another. This close relation between both of the references highly suggests an expectation of success.
Persson in view Bao does not disclose provide an indicator for indicating a delete access of identified data rows and not to delete identified data rows when the store module is configured to perform a delete access.
	Holenstein discloses provide an indicator for indicating a delete access of identified data rows and not to delete identified data rows when the store module is configured to perform a delete access (See Figure 13, indicating “disregard” or “ignore” deleting identified data rows during UNDO when the module is configured to perform delete row A ).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate Holenstein teachings in the Persson system. Skilled artisan would have been motivated provide an indicator for indicating a delete access of identified data rows and not to delete identified data rows when the store module is configured to perform a delete access, taught by Holenstein in the Persson/Bao system in order to preserve consistency of original transactions prior to a corrupting change (See Holenstein, col 15, lines 13-36). In addition, both of the references (Holenstein, Bao and Persson) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data replication. This close relation between both of the references highly suggests an expectation of success.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kudo et al. (US 2012/0311603 A1) The storage apparatus comprises a plurality of microprocessors; a plurality of storage areas formed in a drive group configured from a plurality of physical drives; and a management unit which manages, as the microprocessors which possess ownership to the storage areas, the microprocessors which handle data I/Os to/from one or more storage areas among the plurality of storage areas, wherein the management unit detects variations in the processing loads of the plurality of microprocessors, generates, on the basis of variations in the processing load, load balancing target information which includes information on the storage areas to which the ownership is migrated, information on the migration-source microprocessor serving as the migration source of the ownership, and information on the migration-destination microprocessor serving as the migration destination of the ownership, and migrates the ownership to the storage areas with timing such that there is no drop in the processing load of the migration-destination microprocessor contained in the load balancing target information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUK TING CHOI
Examiner
Art Unit 2153



/YUK TING CHOI/Primary Examiner, Art Unit 2153